EXHIBIT 10.1

 

STRATEGIC JOINT CROSS-LICENSING AGREEMENT

 

THIS STRATEGIC JOINT CROSS-LICENSING AGREEMENT ("Agreement") is by and between
Aethlon Medical, Inc., a company organized and existing under the laws of
NEVADA, having its principal place of business at 9635 Granite Ridge Drive,
Suite 100, San Diego, CA 92123 (“AETHLON”); and SeaStar Medical, a company
organized and existing under the laws of the DELAWARE, having its principal
place of business at 2187 Newcastle Avenue, Suite 200, Cardiff-by-the-Sea, CA
92007 (“SEASTAR”). AETHLON and SEASTAR are referred to individually as a "Party"
and collectively as the "Parties".

 

WHEREAS:

 

•AETHLON owns certain rights to single use disposable cartridges for blood
circulatory equipment used in health care settings marketed under the
Hemopurifier® name (“Hemopurifier”), including Intellectual Property embodied
therein (“AETHLON IP”);

 

•SEASTAR owns certain rights to medical cartridges, medical pump and cassette
technology (“CPC(s)”), including Intellectual Property embodied therein
(“SEASTAR IP”);

 

•Subject to the terms herein, the Parties wish to jointly investigate and
develop New Technology in the Field and Territory (“Project”).

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the Parties hereby agree as follows:

 

1.Definitions. As used in this Agreement, the following terms, when capitalized,
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

 

b)"Affiliate" means any Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with,
AETHLON or SEASTAR, as the case may be. As used in this definition, "control"
means the possession of the power to direct or cause the direction of the
management and policies of an entity, whether through the ownership of the
outstanding voting securities or by contract or otherwise.

 

c)"Agreement” has the meaning in the Preamble.

 

d)"Business Day" means any day other than a Saturday, a Sunday or other day on
which banks are not open for business in the United States.

 

e)"Confidential Information" shall have the meaning set forth in Section 5.

 

f)"Effective Date" means the date of execution of this Agreement.

 

g)“Field” means any clinical indication where combined use of the Hemopurifier
and CPCs may improve or expand indications for use including but not limited to
infectious disease, oncology and organ preservation and transplant.

 

i)"Governmental Entity" means any court of competent jurisdiction, legislature,
governmental agency, administrative agency or commission or other governmental
authority or instrumentality, U.S. or non-U.S.

 

h)“Intellectual Property” or “IP” shall mean all intellectual, proprietary,
intangible and/or industrial property rights constituting, embodied in,
pertaining to, used in or with respect to any product, use thereof, therapy,
protocol, or treatment, and all tangible embodiments thereof, wherever located,
and including, but not limited to: (i) clinical trial data, information,
documentation, registrations, applications and marketing approvals; (ii) patents
and patent applications, patentable ideas, inventions, innovations, discoveries
and improvements including but not limited to, developments intended to enhance
the safety and/or efficacy of any product, use thereof, therapy, protocol, or
treatment; (iii) trademarks, service marks, trade names, marketing strategies
and similar marketing intangibles; (iv) know-how and trade secrets; (v)
methodologies, processes, product information, formulae, specifications,
technical data, testing procedures, techniques and other proprietary information
and materials of any kind; and (vi) confidential and proprietary information
related to any of (i) through (v) above.

 

 

 

 



 1 

 

 

i)"Law" means each provision of any currently existing federal, provincial,
state, local or foreign law, statute, ordinance, order, code, rule or
regulation, promulgated or issued by any Governmental Entity, as well as any
judgments, decrees, injunctions or agreements issued or entered into by any
Governmental Entity specifically with respect to AETHLON, SEASTAR and the New
Technology.

 

j)"New Technology" means any technology and associated IP developed in
furtherance of and for the Project that encompasses the combined use of the
Hemopurifier and CPCs for any indication.

 

k)“Original IP” IP that a Party owns or controls which exists prior to the start
of the Project.

 

l)"Person" means any individual, corporation, partnership, firm, joint venture,
trust or other organization or entity (including any Governmental Entity).

 

m)"Term" means the period commencing on the Effective Date and ending three (3)
years thereafter, unless terminated earlier, or extended, in accordance with the
terms of this Agreement.

 

n)"Territory" means Worldwide.

 

o)"Third Party" means any entity other than SEASTAR and its Affiliates or
AETHLON and its Affiliates.

 

2)LICENCES & RIGHTS

 

a)License from AETHLON. Subject to the terms of this Agreement, AETHLON hereby
grants to SEASTAR, during the Term, a non-exclusive, royalty free, worldwide
license to AETHLON IP in furtherance of and for the Project, for use in the
development of New Technology with AETHLON;

 

b)License from SEASTAR. Subject to the terms of this Agreement, SEASTAR hereby
grants to AETHLON, during the Term, a non-exclusive, royalty free, worldwide
license to SEASTAR IP in furtherance of and for the Project, for use in the
development of New Technology with SEASTAR;

 

c)Severability. All Licenses granted hereunder shall not be severable by way of
any change in control or bankruptcy, liquidation, or administration of either
Party, and subject to Section 8c, shall only be subject to termination by a
Party in the event of material breach (not remedied within 60 (sixty) days of
written request by the non-breaching party.

 

d)Solely Developed IP. For IP which is developed solely by one of the Parties in
furtherance of and for the Project, said Party grants the other Party a
perpetual, worldwide, paid-up non-exclusive license to said solely developed IP.

 

e)New Product IP. Any IP developed jointly by the Parties in furtherance of and
for the Project shall be jointly owned by the Parties.

 

3)Products for Project. Each Party will provide respective products
(Hemopurifiers by AETHLON, CPCs by SEASTAR), at a purchase price to be later
agreed upon by the Parties in furtherance of and for the Project.

 

4)Intellectual Property

 

a)New Product IP. Any IP developed jointly by the Parties in furtherance of and
for the Project shall be jointly owned by the Parties.

 

b)Original IP. Each Party will retain sole ownership of its respective IP
existing prior to the start of the Project. The use by each respective Party of
the other Party’s IP is authorized only for the purposes herein set forth,
except as otherwise stated, and upon expiration or termination of this Agreement
for any reason, such authorization shall cease.

 

c)Solely Developed IP. For IP which is developed solely by one of the Party’s in
furtherance of and for the Project, said Party grants the other Party a
perpetual, worldwide, paid-up non-exclusive license to said solely developed IP.

 

 

 

 



 2 

 

 

5)Confidentiality.

 

a)Except to the extent expressly authorized by this Agreement or otherwise
agreed in writing by the Parties, the Parties agree that the receiving Party
shall keep confidential the Confidential Information of the other Party. In
maintaining the confidentiality of the Confidential Information of the other
Party, each Party will treat such Confidential Information with the same degree
of care as if it were its own confidential information (but under no
circumstances less than reasonable care). Except as expressly permitted by this
Agreement, a receiving Party will not use Confidential Information of the other
Party for its own benefit or the benefit of any Third Party, and will not
disclose Confidential Information to any Third Party, other than the receiving
Party's Affiliates, employees, agents, contractors, or consultants who have a
need to know the Confidential Information (and then, only to the extent
necessary) in order to perform the receiving Party's obligations under this
Agreement. The receiving Party will be responsible for the compliance of all
Affiliates, employees, agents, contractors, and· consultants that are provided
the Confidential Information of the disclosing Party with the obligations of
this Section 5. For purposes of this Agreement, "Confidential Information" shall
include any information of the other Party that the other regards as
confidential or proprietary, including, but not limited to, commercial,
financial, and technical information, substances, formulations, techniques,
methodologies, customer or client lists, programs, procedures, data, documents,
protocols, results of experimentation and testing, specifications, databases,
business plans, trade secrets, budget forecasts, business arrangements,
information regarding specific transactions, financial information and
estimates, long-term plans and goals, information relating to the Products,
Product Know-How (technical or otherwise), processes, customers, suppliers,
pricing programs, and strategies, in each case except to the extent that it can
be established by the receiving Party that such Confidential Information:

 

i)was already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure by the other Party;

 

ii)was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

 

iii)became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

 

iv)was disclosed to the receiving Party by a Third Party who had no obligation
to the disclosing Party not to disclose such information to others; or

 

v)was independently discovered and/or developed by the receiving Party without
use of or reference to the Confidential Information, as documented in its
corporate records.

 

b)Required Disclosure. The receiving Party shall also be entitled to disclose
the other Party's Confidential Information without the consent of the disclosing
Party to the extent such Confidential Information is required to be disclosed
(i) to or by any Governmental Entity; (ii) to comply with applicable Law
(including, without limitation, to comply with Nasdaq Stock Exchange disclosure
requirements), or (iii) to comply with judicial process or an order of any
Governmental Entity; provided, however, that in each case the Party required to
disclose such Confidential Information shall use reasonable efforts to notify
the other Party in advance of such disclosure and shall provide the disclosing
Party with reasonable assistance to obtain a protective order and/or
confidential treatment of such Confidential Information, to the extent
available, and thereafter shall only disclose the minimum Confidential
Information required to be disclosed in order to ensure legal compliance.

 

c)Injunctive Relief. In the event of any breach or threatened breach of any
provision of this Section 5, the non-breaching Party shall be entitled to
injunctive or other equitable relief restraining such party from violating this
Section 5. Such relief shall be in addition to and not in lieu of any other
remedies that may be available, including an action for recovery of Losses.

 

d)Publicity. Either Party may publish information regarding this Agreement that
it believes in good faith, and based upon legal advice, is required by
applicable Law, including (i) Governmental Entities or (ii) Third Parties with
the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed, so long as such disclosure is made under terms
of confidentiality no less restrictive than the terms and conditions of this
Agreement and so long as highly sensitive terms and conditions such as any
financial terms are extracted from this Agreement or not disclosed upon the
request of the other Party. All disclosures shall be factual and as brief as is
reasonable under the circumstances. Upon request by either Party, the Parties
agree to prepare a mutually agreed press release with respect to this Agreement.
Each Party agrees that it will use reasonable efforts to cause all disclosures
relating hereto to be consistent with such press release.

 

 

 

 



 3 

 

 

e)Return of Confidential Information. Upon the expiration or earlier termination
of this Agreement, each Party shall return the Confidential Information of the
other Party, or destroy such Confidential Information and certify such
destruction to the disclosing Party.

 

6)REPRESENTATIONS AND WARRANTIES

 

a)AETHLON hereby represents and warrants to SEASTAR that it has the requisite
power and authority to execute, deliver and perform its obligations under this
Agreement.

 

b)SEASTAR hereby represents and warrants to AETHLON that it has the requisite
power and authority to execute, deliver and perform its obligations under this
Agreement.

 

c)IP Infringement.

 

i)AETHLON. To the best of AETHLON’s knowledge, the Hemopurifier does not
infringe on any Third Party IP.

 

ii)SEASTAR. To the best of SEASTAR’s knowledge, the CPCs do not infringe on any
Third Party IP.

 

d)Original IP Rights.

 

i)AETHLON. To the best of AETHLON’s knowledge, AETHLON IP is valid and
subsisting and is not in conflict with the IP rights of a Third Party.

 

ii)SEASTAR. To the best of SEASTAR’s knowledge, SEASTAR IP is valid and
subsisting and is not in conflict with the IP rights of a Third Party.

 

7)INDEMNIFICATION

 

a)BY AETHLON. AETHLON shall indemnify SEASTAR and its Affiliates and each of
their respective officers, directors, employees, stockholders, agents and
representatives ("SEASTAR indemnitees") against, and hold them harmless from,
any loss, liability, claim, damage or expense (including reasonable legal fees
and expenses) ("Losses"), as incurred (payable promptly upon written request),
to the extent arising from:

 

i)any breach of any representation or warranty of AETHLON contained in this
Agreement;

 

ii)any breach of any covenant or agreement of AETHLON contained in this
Agreement;

 

iii)any claim brought against SEASTAR by any Governmental Entity alleging
noncompliance with applicable Laws when such claims are caused by AETHLON's (or
its employees, agents or subcontractors') failure to comply with such applicable
Laws;

 

iv)any and all claims made by any Person or entity arising out of sales,
marketing, distribution and sale of the Hemopurifier, where and to the extent
such claims arise out of the fault or negligence of AETHLON or its employees,
agents or subcontractors;

 

v)except to the extent such Losses are covered by the indemnity in clause 7b and
except to the extent such Losses arise from any act or thing done by AETHLON
prior to the Effective Date.

 

b)BY SEASTAR. SEASTAR shall indemnify AETHLON and its Affiliates and each of
their respective officers, directors, employees, stockholders, agents and
representatives ("AETHLON indemnitees") against, and hold them harmless from,
any loss, liability, claim, damage or expense (including reasonable legal fees
and expenses) ("Losses"), as incurred (payable promptly upon written request),
to the extent arising from:

 

i)any breach of any representation or warranty of SEASTAR contained in this
Agreement;

 

ii)any breach of any covenant or agreement of SEASTAR contained in this
Agreement;

 

iii)any claim brought against AETHLON by any Governmental Entity alleging
noncompliance with applicable Laws when such claims are caused by SEASTAR (or
its employees, agents or subcontractors') failure to comply with such applicable
Laws;

 

 

 

 



 4 

 

 

iv)any and all claims made by any Person or entity arising out of marketing,
distribution and sale of the CPCs, where and to the extent such claims arise out
of the fault or negligence of SEASTAR or its employees, agents or
subcontractors;

 

v)except to the extent such Losses are covered by the indemnity in clause 7a and
except to the extent such Losses arise from any act or thing done by AETHLON
prior to the Effective Date.

 

8)MISCELLANEOUS

 

a)Assignment

 

i)SEASTAR may assign and/or novate as applicable any of its rights or
obligations under this Agreement in the Territory to any of its Affiliates or to
any sub-licensee or in connection with a sale of all or substantially all of the
business, upon prior written approval of AETHLON, and SEASTAR bearing all costs
of SEASTAR, AETHLON and any third party (including any regulatory costs) in
relation to such assignment or novation;

 

ii)AETHLON may assign and/or novate as applicable any of its rights or
obligations under this Agreement in the Territory to any of its Affiliates or to
any sub-licensee or in connection with a sale of all or substantially all of the
business, upon prior written approval of SEASTAR, and AETHLON bearing all costs
of AETHLON, SEASTAR and any third party (including any regulatory costs) in
relation to such assignment or novation;

 

iii)This Agreement shall be binding upon and inure to the benefit of the
permitted assigns of the Parties. Any assignment not in accordance with this
Agreement shall be void.

 

b)Force Majeure. Neither Party shall lose any rights hereunder or be liable to
the other Party for damages or losses on account of failure of performance by
the defaulting Party if the failure is occasioned by action of a Governmental
Entity, war (declared or undeclared), fire, explosion, flood, strike or lockout
of an industry wide nature, embargo, act of God or any other cause beyond the
reasonable control, and not due to the fault or negligence of the non-performing
Party; provided, that the Party claiming force majeure has extended all
reasonable efforts to avoid or remedy such force majeure, continues to employ
such efforts and promptly notifies the other Party of such force majeure event.
Any Party claiming force majeure hereunder shall continue to perform such
obligations as are not affected by such force majeure.

 

c)Termination. This Agreement and Licenses granted herein shall continue in full
force and effect for the duration of the Term, unless terminated earlier in one
of the following ways:

 

i)By SEASTAR in the event that AETHLON is in material breach of any provision of
this Agreement which breach shall not have been cured within ninety (90) after
SEASTAR shall have given AETHLON written notice of the same.

 

ii)By AETHLON in the event that SEASTAR is in material breach of any provision
of this Agreement which breach shall not have been cured within ninety (90)
after AETHLON shall have given SEASTAR written notice of the same.

 

iii)By SEASTAR at its election upon written notice to AETHLON if AETHLON becomes
insolvent or admits in writing that it is unable to pay its debts as and when
they become due, if an order is made or a resolution is passed for the winding
up of AETHLON (other than voluntarily for the purpose of solvent amalgamation or
reconstruction), or if a liquidator, administrator, administrative receiver,
receiver or trustee is appointed in respect of the whole or any part of
AETHLON's assets or business, or if AETHLON makes any composition with its
creditors or as a result of debt and/or maladministration takes or suffers any
similar or analogous action in consequence of debt;

 

iv)By AETHLON upon written notice to SEASTAR if SEASTAR becomes insolvent or
admits in writing that it is unable to pay its debts as and when they become
due, if an order is made or a resolution is passed for the winding up of SEASTAR
(other than voluntarily for the purpose of solvent amalgamation or
reconstruction), or if a liquidator, administrator, administrative receiver,
receiver or trustee is appointed in respect of the whole or any part of SEASTAR'
assets or business, or if SEASTAR makes any composition with its creditors or as
a result of debt and/or maladministration takes or suffers any similar or
analogous action in consequence of debt;

 

 

 

 



 5 

 

 

v)Upon mutual written consent of AETHLON and SEASTAR.

 

d)Consequences of Termination.

 

i)Each respective party shall pay any outstanding monies owed under the
agreement within thirty (30) days after termination.

 

ii)Further to Sections 2 and 4, all rights granted by this Agreement, except as
otherwise states, shall cease.

 

e)Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be reasonably
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

f)Notices. All notices hereunder shall be in writing, effective upon receipt,
and shall be delivered personally, mailed by registered or certified mail
(return receipt requested, postage prepaid), or sent by express courier service,
to the other Party at the following addresses (or at such other address for a
Party as shall be specified by like notice):

 

i)If to AETHLON:

 

Aethlon Medical, Inc.

9635 Granite Ridge Drive, Suite 100

San Diego, CA 92123

 

Attn: James B. Frakes, CFO

 

ii)If to SEASTAR:

 

2187 Newcastle Ave.

Suite 200

Cardiff-by-the-Sea, CA

92007

 

Attn: Charles J. Fisher, Jr. M.D., CEO

 

g)Waiver. Except as specifically provided herein, the waiver from time to time
by either of the Parties of any of their rights or their failure to exercise any
right or remedy shall not operate or be construed as a continuing waiver of same
or of any other of such Party's rights or remedies provided in this Agreement.

 

h)Severability. Each Party hereby agrees that it does not intend, by its
execution hereof, to violate any public policies, statutory or common Laws,
rules, regulations, treaties or decisions of any Governmental Entity or
executive body thereof of any country or community or association of countries.
Should one or more provisions of this Agreement be finally adjudicated invalid,
the Parties hereto shall substitute, by mutual consent, valid provisions for
such invalid provisions, which valid provisions in their economic and other
effects are sufficiently similar to the invalid provisions that it can be
reasonably assumed that the Parties would have entered into this Agreement with
such valid provisions. In case such valid provisions cannot be agreed upon, the
invalidity of one or several provisions of this Agreement shall not affect the
validity of this Agreement as a whole or the validity of any portions hereof,
unless the invalid provisions are of such essential importance to this Agreement
that it is to be reasonably assumed that the Parties would not have entered into
this Agreement without the invalid provision.

 

i)Headings. The section and sub-section headings contained herein are for the
purposes of convenience only and are not intended to define or limit the
contents of said sections, clauses or paragraphs.

 

j)Counterparts. This Agreement may be executed by the Parties in one or more
counterparts. Such counterparts may be exchanged by facsimile (provided that
each executed counterpart is transmitted in one complete transmission). Where
there is an exchange of executed counterparts, each Party shall be bound by this
Agreement notwithstanding that original copies of this Agreement may not be
exchanged immediately. The Parties shall cooperate after execution of this
Agreement and exchange by facsimile to ensure that each Party obtains an
original executed copy of this Agreement.

 

 

 



 6 

 

 

k)Entire Agreement. This Agreement, including all or any schedules attached
hereto, all documents and things incorporated herein by reference and all of the
documents delivered concurrently herewith set forth all the covenants, promises,
agreements, warranties, representations, conditions and understandings between
the Parties hereto and supersedes and terminates all prior agreements and
understandings between the Parties. There are no covenants, promises,
agreements, warranties, representations, conditions or understandings, either
oral or written, between the Parties with respect to the subject matter herein
other than as set forth herein. No subsequent alteration, amendment, change or
addition to this Agreement shall be binding upon the Parties hereto unless
reduced to writing and signed by the respective authorized officers of the
Parties. This Agreement, including, without limitation, all or any schedules
attached hereto, is intended to define the extent of the legally enforceable
undertakings of the Parties hereto, and no promise or representation, either
written or oral, that is not set out explicitly is intended by either Party to
be legally binding. Each Party acknowledges that, in deciding to enter into this
Agreement and to consummate the transactions contemplated herein, it has not
relied upon any statements or representations, either written or oral, other
than those explicitly set out herein.

 

l)Expenses. Except as otherwise specified in this Agreement, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such costs and expenses.

 

m)Independent Contractors. The status of the Parties under this Agreement shall
be that of independent contractors. Neither Party shall have the right to enter
into any agreements on behalf of the other Party, nor shall it represent to any
person that it has any such right or authority. Nothing in this Agreement shall
be construed as establishing a partnership or joint venture relationship between
the Parties.

 

n)Dispute Resolution.

 

i)All disputes arising in connection with this Agreement shall be settled, if
possible, by negotiation of the Parties. If the matter is not resolved by
negotiations, either Party may, by giving written notice to the other Party,
cause the matter to be referred to a meeting of appropriate higher management of
the Parties. Such meeting shall be held within ten (10) Business Days following
the giving of the written notice.

 

ii)If the matter is not resolved within twenty (20) Business Days after the date
of the notice referring the matter to appropriate higher management, or such
later date as may be mutually agreed upon by the Parties in writing, then it
shall, upon the filing of a Request for Arbitration by either Party, be referred
to and finally determined by arbitration in accordance with the WIPO Expedited
Arbitration Rules.

 

iii)The arbitral tribunal shall consist of a sole arbitrator. The place of
arbitration shall be San Diego, California. The language to be used in the
arbitral proceedings shall be English.

 

iv)Notwithstanding the foregoing, each Party shall have the right at any time,
at its option and where legally available, to commence an action or proceeding
in a court of competent jurisdiction, subject to the terms of this Agreement, in
order to seek and obtain a restraining order or injunction, but not monetary
damages, to enforce any provisions of this Agreement.

 

v)Notwithstanding the existence of any dispute, the Parties shall continue to
perform their respective obligations that are not in dispute under this
Agreement unless the Parties otherwise mutually agree in writing.

 

o)Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of California, without regard to principles regarding the choice
of law that may apply the laws of another jurisdiction.

 

 

[the remainder of this page has been intentionally left blank]

 

 7 

 

 


9)IN WITNESS WHEREOF, SEASTAR and AETHLON have caused this Agreement to be
executed as of the Effective Date by their respective duly authorized
representatives.

 

 

By AETHLON:

 

 

/s/ Timothy C. Rodell   Signature       Timothy C. Rodell, M.D., Chief Executive
Officer       30 June 2019   Date  



 



 

 

 

By SEASTAR:

 

 

/s/ Charles J. Fisher   Signature       Charles J. Fisher, Jr. M.D., Chief
Executive Officer       30 June 2019   Date  



 

 

 

 

 

 



 8 

 